ORDER
This cause comes on to be heard on the motion of Appellees to advance for early disposition on the merits or to consider the merits and determine whether or not any question or matter raised on the appeal will or could affect the validity of or prevent the delivery of the $8,000,000 City of Miami Water Revenue Bonds heretofore validated by this Court in State,et al., v. City of Miami, 200 So. 535, and the consummation of the contract for the purchase of the assets of the Miami Water Company set for April 4, 1941, in New York City.
The record on appeal has been examined and we find nothing that in any way affects the validity of or that prevents the consummation of the bond contract as heretofore referred to. The appeal is similar in all material respects to Harry J. Tryon v. City of Miami, et al., considered this date on application for constitutional writ. For the reasons stated in the order so made, this case in no way affects the validity of the bonds or the bond contract set for consummation April 4, 1941. Other questions presented will be determined in due course.
It is so ordered.
BROWN, C. J., WHITFIELD, TERRELL, BUFORD, CHAPMAN, THOMAS and ADAMS, J. J., concur. *Page 503